Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Andrew Taska on 8 April 2021.

The application has been amended as follows: 

2. (Currently amended) The communication apparatus as claimed in claim 1, wherein the controller is further configured to control the transceiver circuit to communicate with the communication apparatus of the WLAN to establish a context for [[the]] a communication device, served by the communication apparatus for the cellular communication system, at the communication apparatus of the WLAN.  

4. (Currently amended) The communication apparatus as claimed in claim 2, wherein the controller is further configured to control the transceiver circuit to receive [[the]] information identifying [[the]] at least one access point that the communication device is able to access from the communication device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colban et al. (US 2015/0131483) teaches a system in which the access mode of an access point (open or closed) is one of multiple criteria used by a user equipment when selecting an access point. Ahmed et al. (Dynamic Resource Allocation in Hybrid Access Femtocell Network”, The Scientific World Journal, Vol. 2014, 20 March 2014) teaches a method of dynamically sharing spectrum in which the access mode of a femtocell is applied to improve resource utilization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/8/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466